Citation Nr: 1815640	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-20 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the right shoulder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased compensable evaluation for degenerative joint disease of the left shoulder.  

3.  Entitlement to an increased evaluation for degenerative changes of the right knee, currently evaluated as 10 percent disabling.   

4.  Entitlement to an increased compensable evaluation for degenerative changes of the left knee.  

5.  Entitlement to an increased evaluation for degenerative arthritis of the lumbar and thoracic spine, currently evaluated as 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Montgomery, Alabama.

The issues of entitlement to increased ratings for bilateral shoulder and knee disabilities, and degenerative arthritis of the lumbar and thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, no further notice or assistance is required.

TDIU

The Veteran submitted a VA Form 21-8940 in April 2013, indicating that he has a high school education with some college, last worked full-time when he was retired from service in 2012, and that his combined service-connected disabilities prevent him from obtaining substantially gainful employment.  See April 2013 VA Form 21-8940 ("right shoulder degenerative joint disease, chronic adjustment disorder, primary insomnia, degenerative arthritis of the lumbar and thoracic spine, post thoracic spine vertebral compression fracture, chronic maxillary sinusitis.") 

Applicable Law

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a). 

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16 ; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Facts & Analysis

In this case, since his discharge from service in January 2012, the Veteran has been in receipt of a combined overall schedular rating of 70 percent from February 1, 2012, 80 percent from July 14, 2016, and 90 percent from September 20, 2017.  This combined evaluation pertinently includes posttraumatic stress disorder (PTSD) (previously rated as chronic adjustment disorder and primary insomnia with alcohol abuse in full remission), evaluated as 30 percent disabling since February 1, 2012, and 70 percent disabling since September 20, 2017; prostate enlargement, evaluated as 20 percent disabling since February 1, 2012 and 40 percent disabling since September 12, 2017; right shoulder degenerative joint disease, evaluated as 10 percent disabling since February 1, 2012, and 20 percent since July 14, 2016; degenerative arthritis of the bilateral feet, evaluated as 10 percent disabling since February 1, 2012; degenerative arthritis of the lumbar and thoracic spine, evaluated as 10 percent disabling since February 1, 2012; bilateral radiculopathy of the lower extremities, evaluated as 10 percent disabling since July 14, 2016, right knee degenerative joint disease, evaluated as 10 percent disabling since February 1, 2012, chronic maxillary sinusitis, evaluated as 10 percent disabling since February 1, 2012; hemorrhoids, evaluated as 10 percent disabling since February 1, 2012, osteoarthritis of the bilateral hands, evaluated as noncompensable since February 1, 2012, and multiple, additional disabilities evaluated as non-compensable.  Thus, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a)(3). 

The Board acknowledges that the medical opinions of record are to the effect that the Veteran's service-connected disabilities do not make it impossible for him to work, however, the VA examination opinions of record prior are consistent in their analysis that the Veteran's many orthopedic disabilities have an impact on his employability, noting his problems with prolonged standing, sitting walking.  See generally July 2016 VA Back Conditions examination ("Current Occupation: Works at Home Depot...0-1 week work time lost in last 12 months... Lifting heavy items and going up and down the ladder will aggravate back pain. Sit down work hurts unless Veteran sits for just short periods"); July 2016 VA Foot Conditions examination ("Right and Left foot pain impacts the Veteran's ability to walk extensively. The Veteran states that he has to pace himself and stop periodically for rest breaks for foot pain"); July 2016 VA Hand Conditions examination ("Carrying heavy items increases hand pain...typing increases hand pain"); July 2016 VA Knee Conditions examination ("Right knee pain makes going up and down ladders more difficult, and walking for extensive periods is difficult and increases right knee pain"); July 2016 VA Shoulder Conditions examination ("Lifting overhead with right arm causes increased symptoms of pain and grinding sensation, mopping or sweeping would increase symptoms of pain and grinding in right shoulder.")

Given the difficulties he experiences lifting, standing, walking, and performing postural activities due to the service-connected spine, bilateral shoulder, and bilateral knee disabilities, and the difficulties he experiences as to gripping and performing manipulative actions due to the service-connected disabilities of the bilateral hands, there is clearly a very reduced capacity for strenuous labor.  The Veteran's service-connected psychiatric disability would further limit his capacity for that and any other sort of work, as noted by the September 2017 VA examiner and reflected in the Veteran's ongoing mental health treatment records for issues including anger, anxiety, and insomnia.  See i.e. August 2013 VAMC Psychiatry note ("endorses anxiety, depression which he rated as 6-7/10; His sleep is 2-3 hours/
night; including occasional naps in day time... Anger Control groups at this facility.")  Accordingly, the Veteran would be unable to complete the core duties of sedentary work such as clerical work, inspection work, or assembly work, or to complete a full work schedule on an ongoing basis due to his service-connected physical and psychiatric disabilities.  In short, the Board concludes that, in view of the Veteran's service-connected disabilities, education, and work history, the Veteran would appear to be only capable of marginal employment consisting of part time work or limited sedentary work performed in a sheltered environment.  Such work cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16 (a).

Therefore, the Board concludes that there is probative evidence of record which demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at relative equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to TDIU, is granted.


REMAND

The Board finds that the issues of entitlement to higher ratings for the Veteran's lumbar/thoracic spine and bilateral knees and shoulders must be remanded for further development before a decision may be made on the merits.  The Veteran was most recently provided VA examinations for these disabilities in July 2016.  However, the reports do not include range-of-motion testing on active, passive, weight-bearing, and non-weight-bearing or statements to the effect that such testing was not possible or is unnecessary in this case.  Therefore, in view of 38 C.F.R. § 4.59, as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016), a new VA examination is necessary.   

The Board further notes that a recent Court holding found that examiners must characterize additional functional loss during flare-ups when the examination is not conducted during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  While flare-ups were reported by the Veteran, the examiners stated that they could not offer findings in regard to the Veteran's range of motion limitations during flare-ups without resorting to speculation.  Thus, the Board finds that a remand is warranted for additional examinations to obtain findings pursuant to the Court's holdings in Sharp.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file, all updated relevant VA treatment records.

2.  Ask the Veteran to identify any additional private records of treatment he wants considered in this case, which records should be sought. 

3.  Following the completion of the above, schedule VA examinations by appropriate medical professionals to assess the Veteran's: 

A. service-connected right knee disability;
B. service-connected left knee disability; 
C. service-connected right shoulder disability;
D. service-connected left shoulder disability;
E. service-connected lumbar/thoracic spine disability.

The examiners should include specific findings regarding pain on range of motion testing and an estimation of functional loss.

The Veteran should be tested for pain in both weight-bearing and non-weight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

3.  Finally, readjudicate the claims remaining on appeal.  If the claims are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


